Order entered August 16, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01456-CV

                         IN THE INTEREST OF T.J.S., A CHILD

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-04-00553

                                        ORDER
       We GRANT appellant’s August 15, 2016 second motion for an extension of time to file a

brief and extend the time to SEPTEMBER 14, 2016. No further extension will be granted

absent extenuating circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE